EX-10 2 purchase_agreement.htm

Exhibit 10.c


RECEIVABLES PURCHASE AGREEMENT

        This Receivables Purchase Agreement (this “Agreement”) is made and
entered into as of July 15, 2003, by and between SKYWORKS USA, INC., a Delaware
corporation (“Purchaser”) and SKYWORKS SOLUTIONS, INC., a Delaware corporation
(“Seller”).


WITNESSETH:

        On the terms and subject to the conditions set forth herein, Seller has
agreed to sell, and Purchaser has agreed to purchase, on a “true sale” basis,
certain of Seller’s Accounts Receivable.


ARTICLE I DEFINITIONS

        Section 1.1         Definitions.     Unless otherwise defined herein,
all terms with their initial letters capitalized shall have the meanings given
such terms in that certain Credit and Security Agreement dated the date hereof
(as the same may be amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”), by and between Purchaser and Wachovia
Bank, National Association (the “Lender”).

        Section 1.2         Construction.     Unless the context otherwise
clearly indicates, words used in the singular include the plural and words used
in the plural include the singular.


ARTICLE II PURCHASE AND SALE OF ACCOUNTS RECEIVABLE

        Section 2.1         Agreement to Sell and Purchase Certain Accounts
Receivable.     From time to time before the Purchase Termination Date but not
during the continuation of any Default or Event of Default, Seller may on any
Preparation Date offer to sell, and Purchaser may, in its discretion, purchase
on the Settlement Date immediately following such Preparation Date, certain of
Seller’s Accounts Receivable which arose before such Preparation Date, subject
to the terms and conditions set forth herein.

        Section 2.2         Offering Accounts Receivable for Sale.     On or
before each Preparation Date, Seller will notify Purchaser and Lender of those
Accounts Receivable it desires to sell to Purchaser on the immediately following
Settlement Date by delivering written notice to Purchaser, with a copy to Lender
(each, a “Purchase Notice”), which Purchase Notice may be in the form of an
executed Bill of Sale dated as of, and which will be effective as of, such
Settlement Date. Such Purchase Notice shall specifically identify each of
Seller’s Accounts Receivable it desires to sell and shall include the date such
Account Receivable arose, its Face Value, invoice number, the Account Debtor,
its due date, and any Deductions granted prior to the date of such Purchase
Notice, all determined as of such Preparation Date, as applicable; provided,
however, that Seller will notify Purchaser in writing on such Settlement Date if
there is any change in any of the foregoing information relating to any of the
Accounts Receivable identified in such Purchase Notice.

        Section 2.3         Accepting Accounts Receivable.     Purchaser, in its
discretion, may purchase none, one or more, or all of Seller’s Accounts
Receivable listed on a Purchase Notice by notifying Seller, on such Preparation
Date, of those it desires to purchase. Seller will not offer for sale, and
Purchaser shall not agree to purchase, and shall not purchase, any Account
Receivable if it does not, at the time of Purchaser’s purchase thereof,
constitute an Eligible Receivable in every respect, according to the definition
of Eligible Receivable.

        Section 2.4         Purchase Transaction.     On each Settlement Date,
Seller, if selling any Accounts Receivable to Purchaser on such Settlement Date,
will execute and deliver to Purchaser a bill of sale dated as of such Settlement
Date, which bill of sale will be substantially in the form of Exhibit A,
attached hereto and made a part hereof (each, a “Bill of Sale”); provided that,
if Seller delivered an executed Bill of Sale in accordance with Section 2.2,
Seller need not execute and deliver a new Bill of Sale, but the Bill of Sale
delivered in accordance with Section 2.2 shall become effective on such
Settlement Date. In any event, Purchaser will deliver, or caused to be
delivered, a copy of such Bill of Sale to Lender on such Settlement Date. Such
Bill of Sale will list only those of Seller’s Accounts Receivable which
Purchaser may, and has elected to, purchase in accordance with Section 2.3. The
sale of the Accounts Receivable identified on a Bill of Sale shall not be deemed
consummated until Lender shall have received a copy of such Bill of Sale, fully
executed by Seller.

        Section 2.5         Payment of Purchase Price.     The Purchase Price
for any Account Receivable purchased from Seller by Purchaser on any Settlement
Date shall be paid on such Settlement Date in cash to the extent of the Cash
Price of such Account Receivable and by an accrual on the Subordinated Note in
an amount equal to the Deferred Price of such Account Receivable.

        Section 2.6         True Sale of Purchased Receivables.     The sale of
each Account Receivable will constitute a “true sale” of all of Seller’s right,
title and interest in and to such Account Receivable and its Related Rights and
Property, and Purchaser shall take title to such Account Receivable and its
Related Rights and Property without recourse to Seller except in the event such
Account Receivable becomes a Recourse Receivable.

        Section 2.7         Repurchase of Recourse Receivables.

        (a)     If a Purchased Receivable becomes a Recourse Receivable, (a) the
party who makes the determination that such Purchased Receivable has become a
Recourse Receivable will immediately notify the other party and Lender and
specifically identify such Recourse Receivable and the event or condition which
has caused it to become a Recourse Receivable; (b) Purchaser will sell such
Recourse Receivable to Seller, without recourse, at the next occurring
Settlement Date and shall, to the extent requested by Seller, execute and
deliver a bill of sale substantially similar to a Bill of Sale; and (c) Seller
will repurchase such Recourse Receivables on such Settlement Date by paying the
Repurchase Price to Purchaser.

        (b)     To the extent the Borrowing Base, as calculated without
including a Recourse Receivable, is less than the Aggregate Advances, the
Repurchase Price for such Recourse Receivable shall be paid by Seller in cash
deposited into the Purchaser’s Account. Otherwise, the Repurchase Price shall be
paid by Seller in the form of a reduction of the outstanding principal balance
of the Subordinated Note.

        (c)     Any Policy claim which may have been submitted on a Recourse
Receivable shall be withdrawn immediately after such Recourse Receivable is
identified as such, and Seller, after repurchasing such Recourse Receivable,
shall not make any claim under the Policy for payment of the Recourse
Receivable.

        Section 2.8         Power of Attorney; Limited License.     Effective
upon the Closing Date and thereafter, Seller hereby irrevocably names,
constitutes, and appoints Purchaser and Purchaser’s officers, agents, employees
and representatives its duly authorized attorney and agent with full power and
authority to endorse in Seller’s name any checks or other instruments relating
to (a) the Purchased Receivables purchased from Seller, including, without
limitation, any Recourse Receivable until such Recourse Receivable is
repurchased by Seller and (b) the Unsold Receivables. Seller grants Purchaser
and, during the continuation of any Default or Event of Default, Lender a
license to use any of its tradenames, trademarks, service marks, or other
intellectual property for the limited purposes of billing, collecting, settling,
compromising, or otherwise disposing of any Purchased Receivable purchased from
Seller and its Related Rights and Property, and Purchaser and Lender may assign
this limited license to any other person or entity which then or thereafter has
any interest in and to such Purchased Receivable or Related Rights and Property
and to Servicer for purposes of Servicer’s performing its duties under the
Servicing Agreement.

        Section 2.9         Servicing of Accounts Receivable.

        (a)     On and after each Settlement Date, Purchaser shall have the sole
right to receive all collections with respect to all Purchased Receivables it
purchased on such Settlement Date. The foregoing notwithstanding, Purchaser and
Seller agreed to engage Seller’s services as initial Servicer for all the
Purchased Receivables pursuant to the terms set forth in the Servicing
Agreement. Seller agrees to notify all Account Debtors of its respective
Purchased Receivables to tender all payments on such Purchased Receivables to
the Lockbox and to cooperate fully with the Servicer in all respects regarding
the servicing of the Purchased Receivables. Collections received in the Lockbox
shall be deposited in the Purchaser’s Account on each Business Day or at such
other frequency as set forth in the agreements relating to the establishment and
administration of the Lockbox. All collections on an Account Receivable received
by a Person who is not the Obligee of such Account Receivable shall be held in
trust for the Obligee and, in the case of a Purchased Receivable, promptly
deposited into Purchaser’s Account or delivered to Servicer with proper
endorsement for deposit by Servicer into the Purchaser’s Account.

        (b)     Purchaser and Seller acknowledge that certain, but not
necessarily all, of the Accounts Receivable from time to time owing by a given
Account Debtor may be sold to Purchaser and that each such Account Debtor may
experience confusion at a given time over to whom it should make payment on such
Accounts Receivable. To mitigate this risk of confusion and the associated delay
in collecting such Accounts Receivable (both Purchased Receivables and Unsold
Receivables), Purchaser and Seller agree that, with respect to those Account
Debtors who have been pre-approved by the Underwriter and whose Accounts
Receivable are nominally eligible for purchase by Purchaser, the Seller may
direct such Account Debtors to make payment on Unsold Receivables to the
Lockbox. Any items of payment or other collections on Unsold Receivables
received into the Lockbox will be endorsed over to Purchaser and deposited in
the Purchaser’s Account and, on each Settlement Date, such items of payment and
collections will be paid over to Seller, in full, in accordance with Seller’s
lawful instructions provided from time to time to Purchaser, Servicer, and
Lender, to the extent such items of payment and other collections (i) have been
reasonably identified as payment on an Unsold Receivable and (ii) have cleared
the customary bank collection process for payments of like kind. Purchaser will
direct Servicer to notify Purchaser, Seller, and Lender of any items of payment
or other collections received in the Lockbox which are not identifiable as to
any given Account Receivable, and Purchaser and Seller agree to cooperate in
identifying the Person to whom such items of payment or other collections should
be paid. If requested by Purchaser, Lender, or Servicer, Seller agrees from time
to time to provide any of them with a listing of all Unsold Receivables with
respect to which Seller has directed the Account Debtor thereof to make payment
to the Lockbox. Seller agrees that the powers granted to Purchaser under Section
2.8, above, shall apply with equal force to Unsold Receivables; provided,
however, that none of Purchaser, Servicer, or Lender shall be under any
obligation whatsoever to enforce payment of any Unsold Receivable and that none
of Purchaser, Servicer, or Lender will have any duty or obligation with respect
to any Unsold Receivable other than as expressly set forth in this Section 2.9.
In the event any item of payment received with respect to an Unsold Receivable
is paid over to Seller and, thereafter, such item is returned unpaid or
uncollected, or the depository institution which made the funds available to
Seller for such item of payment is by law forced to disgorge the amount thereof
to any Person other than Seller, then such depository institution may offset
against Purchaser’s funds in the Purchaser’s Account, and Seller shall promptly
reimburse Purchaser in an amount equal thereto upon Seller’s receipt of
reasonably satisfactory evidence thereof.

        Section 2.10         Recharacterization.     The parties hereto intend
that Purchaser’s purchase of the Purchased Receivables shall constitute an
absolute sale, conveying good title, free and clear of any Liens other than
Permitted Encumbrances. It is the intention of the parties that the initial
funding of the Minimum Balance constitutes a contribution of capital to
Purchaser, and not a loan. In the event, however, that it were to be determined
that the transactions evidenced hereby and by the other Program Documents
constitute a loan and not a contribution of capital or purchase and sale, then
(a) Purchaser shall cease purchasing any additional Accounts Receivable, (b)
this Agreement shall constitute a security agreement under applicable law, and
(c) Seller does hereby grant Purchaser a first priority perfected security
interest in and to all of Seller’s right, title, and interest, whether now owned
or hereafter acquired, in, to, and under the Purchased Receivables and their
Related Rights and Property to secure the obligations of Seller hereunder.

        Section 2.11         Related Rights and Property.     In all cases
hereunder where an Account Receivable is sold or conveyed to a Person who then
becomes the Obligee of such Account Receivable, the sale or conveyance of such
Account Receivable shall be deemed to include the sale and conveyance of all of
the Related Rights and Property relating to such Account Receivable.


ARTICLE III THE CLOSING

        Section 3.1         The Closing.     The closing of the transaction set
forth herein shall occur on the Closing Date, contemporaneously with the closing
of the Credit Agreement. In any event, this Agreement will not be effective
until the Effective Date. Facsimile signatures of the parties hereto shall be
sufficient to close this Agreement; provided that Seller and Purchaser agree to
deliver fully executed, original counterparts of this Agreement and the other
Program Documents to Lender’s counsel for receipt by Lender’s counsel no later
than two Business Days following the Closing Date.


ARTICLE IV REPRESENTATIONS AND WARRANTIES

        Section 4.1         Representations and Warranties of Seller.     Seller
hereby represents and warrants to Purchaser as follows (each of which
representations and warranties shall be deemed to have been restated upon the
delivery of each Bill of Sale to Purchaser):

        (a)     Organization; Location.     Seller is a corporation validly
existing and in good standing under the laws of the state of its formation or
organization and is authorized under such laws to conduct its business as
currently conducted and to own its assets (including but not limited to its
Accounts Receivable) as currently owned. The location of Seller’s chief
executive office and all of its Books and Records relating to its Accounts
Receivable, the state of incorporation of the Seller, the Seller’s federal tax
identification number, and the Seller’s organizational identification number are
identified in that certain Collateral Disclosure Certificate delivered by Seller
as of even date herewith (the “Collateral Disclosure Certificate”).

        (b)     Capacity; Authority; Validity.     Seller has all necessary
corporate power and authority to enter into this Agreement and to perform all of
the obligations to be performed by it under this Agreement. This Agreement and
the consummation by Seller of the transactions contemplated hereby have been
duly and validly authorized by all necessary corporate action of Seller. This
Agreement has been duly executed and delivered by Seller, and, when executed by
Purchaser, this Agreement will constitute the valid and binding obligations of
Seller, enforceable against Seller in accordance with its terms.

        (c)     Conflict; Defaults.     Neither the execution and delivery of
this Agreement by Seller, nor the consummation of the transactions contemplated
hereby and thereby will (i) conflict with, result in the breach of, constitute a
default under, or accelerate the performance required by, the terms of any
order, law, regulation, contract, instrument, agreement, or commitment to which
Seller is a party or by which it or its assets are bound, (ii) violate Seller’s
articles of incorporation, bylaws, or other constitutional or charter documents,
as the case may be, (iii) require any consent, approval, authorization or filing
under any law, regulation, judgment, order, writ, decree, permit, license or
agreement to which Seller is a party, or (iv) require the consent or approval of
any other party to any contract, instrument, agreement, or commitment to which
Seller is a party. Seller is not subject to any agreement with any regulatory
authority which would prevent the consummation by Seller of the transactions
contemplated by this Agreement. Seller is not in default under, and no event has
occurred which with the lapse of time or action by a third party could result in
a default under, the terms of any judgment, order, writ, decree, permit or
license of any Governmental Body, whether at law or in equity, which could have
a material adverse effect on the Purchased Receivables.

        (d)     Title to Purchased Receivables.     Seller has good and
marketable title to its Accounts Receivable as the same arise, free and clear of
any Lien except for Permitted Encumbrances. Execution and delivery of this
Agreement and each Bill of Sale by the parties thereto (i) will vest in
Purchaser good and marketable title to all the Accounts Receivable set forth
from time to time in such Bills of Sale, free and clear of any Lien, other than
Permitted Encumbrances, and (ii) constitute a valid, binding and enforceable
sale and assignment of Seller’s interest in the Purchased Receivables set forth
on such Bills of Sale.

        (e)     Litigation.     There is no claim, or any litigation,
proceeding, arbitration, investigation or controversy pending, against or
affecting Seller, which could have a material adverse effect on (i) the
Purchased Receivables or (ii) the ability of Seller to consummate the
transactions contemplated hereby, and to Seller’s knowledge, no such claim,
litigation, proceeding, arbitration, investigation or controversy has been
threatened in writing received by Seller or in any telephonic communication with
Seller.

        (f)     Finders or Brokers.     Seller has not agreed to pay any fee or
commission to any agent, broker, finder, or other person retained by it, for or
on account of services rendered as a broker or finder in connection with this
Agreement or the transactions contemplated hereby which would give rise to any
valid claim against Purchaser for the payment of any such fee or commission.

        (g)     Effect of Law on Closing.     There is no foreign, federal, or
state statute, rule or regulation, or order or rule of any Governmental Body
which would prevent Seller from selling its Accounts Receivable to Purchaser as
contemplated by this Agreement or which would prevent Seller from performing its
obligation under this Agreement, the Servicing Agreement, or any other Program
Document.

        (h)     No Outside Collection Agencies.     Seller has not employed or
used the services of any outside collection agencies or other third parties for
the purposes of collection or enforcement of any of its Accounts Receivable,
except as contemplated in the Servicing Agreement or as may otherwise be
required by Underwriter, so long as Purchaser has notified Lender of such
Underwriter requirements.

        (i)     No Bulk Sale.     No transaction contemplated hereby requires
compliance with any bulk sales act or similar law.

        (j)     Nature of Purchased Receivables.     Each Purchased Receivable
constitutes an “account,” “chattel paper,” or “general intangible,” as such
terms are defined in the UCC.

        (k)     Purchased Receivables.     Each Purchased Receivable, at the
time it was purchased by Purchaser pursuant to a Bill of Sale, constituted an
Eligible Receivable in every respect, according to the definition of Eligible
Receivable.

        (l)     No Misrepresentation.     Seller has made no material
misrepresentation in any written document delivered to Purchaser, Lender, or
Underwriter.

        (m)     No Default.     Seller is not in default under or with respect
to any agreement, instrument, or undertaking to which it is a party or by which
it or any of its property is bound which could reasonably be expected to have or
cause a Material Adverse Effect on Seller and its Subsidiaries taken as a whole.

        Section 4.2         Representations and Warranties of Purchaser.    
Purchaser represents and warrants to Seller as follows (each of which
representations and warranties shall be deemed to have been restated upon the
delivery of each Bill of Sale to Purchaser):

        (a)     Organization.     Purchaser is a corporation, validly existing
and in good standing under the laws of the State of Delaware.

        (b)     Capacity; Authority; Validity.     Purchaser has all necessary
corporate power and authority to enter into this Agreement and to perform all of
the obligations to be performed by it under this Agreement. This Agreement and
the consummation by Purchaser of the transactions contemplated hereby and
thereby have been duly and validly authorized by all necessary corporate action
of Purchaser, and this Agreement has been duly executed and delivered by
Purchaser, and when executed by Purchaser, this Agreement will constitute the
valid and binding obligations of Purchaser, enforceable against Purchaser in
accordance with its terms.

        (c)     Conflicts; Defaults.     The execution and delivery of this
Agreement by Purchaser and the consummation of the transactions contemplated
hereby or thereby by Purchaser will not (i) conflict with, result in the breach
of, constitute a default under or accelerate the performance required by, the
terms of any order, law, regulation, contract, instrument, agreement, or
commitment to which Purchaser is a party or by which Purchaser is bound, (ii)
violate the articles of incorporation or bylaws of Purchaser, (iii) require any
consent, approval, authorization or filing under any law, regulation, judgment,
order, writ, decree, permit or license to which Purchaser is a party or by which
Purchaser or its assets are bound, or (iv) require the consent or approval of
any other party to any contract, instrument, agreement, or commitment to which
Purchaser is a party or by which Purchaser or its assets are bound, other than
the approvals of regulatory authorities, if any, which have been obtained or
will be obtained prior to or on the Closing Date. Purchaser is not subject to
any agreement or understanding with any Governmental Body which would prevent
the consummation by Purchaser of the transactions contemplated by this
Agreement.

        (d)     Effect of Law on Closing.     There is no foreign, federal, or
state statute, rule or regulation, or order or rule of any Governmental Body
which would prevent Purchaser from purchasing Accounts Receivable as
contemplated herein.


ARTICLE V CERTAIN COVENANTS

        Section 5.1         Mutual Covenants and Agreements.     Subject to the
terms and conditions herein provided, each party to this Agreement shall use its
commercially reasonable efforts to take, or cause to be taken, all action, and
to do, or cause to be done, all things necessary, appropriate or desirable
hereunder and under applicable laws and regulations to consummate and make
effective the transactions contemplated by this Agreement. Each party to this
Agreement will use its commercially reasonable efforts to obtain consents of all
third parties and Governmental Bodies necessary for the consummation of the
transactions contemplated by this Agreement. The parties and their respective
officers, directors and/or employees shall use their commercially reasonable
efforts to take such further actions subsequent to the Closing Date as are
reasonably necessary, appropriate or desirable to carry out the purposes of this
Agreement.

        Section 5.2         Certain Covenants of Seller.     Seller hereby
agrees with Purchaser as follows:

        (a)     Financing Statements.     Seller authorizes Purchaser to prepare
and file (at Seller’s cost) Financing Statements in any jurisdictions where
Purchaser deems such filings to be reasonably necessary to give notice of
Purchaser’s interest in and to the Purchased Receivables, and, if requested by
Purchaser, Seller will promptly execute such Financing Statements and return
them to Purchaser or its designee for filing.

        (b)     Access.     Seller shall (i) so long as there is then no Event
of Default in existence, during Seller’s regular business hours and with
reasonable prior notice, and during the existence of an Event of Default, at any
time without prior notice, permit Purchaser, Lender, and Underwriter, and their
respective authorized representatives, full access to its Books and Records as
they relate to the Purchased Receivables and (ii) furnish Purchaser and, upon
request, Lender and Underwriter with true, accurate and complete copies of the
Underlying Contracts and other such records and all other information in its
possession with respect to the Purchased Receivables as Purchaser, Lender, or
Underwriter may request. Seller shall cause its personnel and its agents to
provide Purchaser, Lender, and Underwriter, and their respective authorized
representatives, assistance in each of their investigation of the matters set
forth in clauses (i) and (ii) of the preceding sentence, all for purposes of
monitoring compliance with this Agreement and the other Program Documents.

        (c)     Further Assurances and Assistance.     On or after the Closing
Date, Seller shall give such further assurances to Purchaser, execute,
acknowledge and deliver all such acknowledgments and other instruments and take
such further action as may be reasonably necessary or appropriate to fully and
effectively carry out the transactions contemplated hereby, including, without
limitation, any additional Financing Statements. As reasonably requested by
Purchaser, Lender, or Underwriter, Seller will provide reasonable assistance to
Purchaser, Lender, and Underwriter, and their respective authorized
representatives in obtaining access to information to assist Purchaser in
financing and insuring the Purchased Receivables (or any portion thereof) as any
of them may reasonably request, including, without limitation, reports currently
prepared by Seller in the ordinary course of business in accordance with the
Policies and Procedures, the Settlement Reports and other reports required of
Purchaser by Lender under the Credit Agreement or Underwriter under the Policy,
and any additional reports that Seller is obligated to provide under the
Servicing Agreement. Seller shall (i) comply with all requirements under the
Policy which are applicable to it in its capacity as Seller or originator of the
Purchased Receivables and (ii) respond completely and accurately to all
questionnaires, polls, surveys, or audits of its Policies and Procedures,
Standard Terms, Books and Records, the Purchased Receivables and their Related
Rights and Property, and other items delivered to or required of Seller by
Lender or Underwriter. Except as otherwise provided in this Agreement, Seller
shall take no action after the Closing Date which would be inconsistent with the
effective transfer by Seller to Purchaser hereunder of Seller’s entire right,
title and interest in and to the Purchased Receivables and their Related Rights
and Property or which would demean or diminish Purchaser’s rights under the
Policy.

        (d)     Seller agrees that it will not, without the prior written
consent of Purchaser, Lender, and Underwriter, (i) change any of its Policies
and Procedures or (ii) change, alter, amend, or otherwise modify the Standard
Terms or the terms and conditions of any Underlying Contract.

        (e)     Seller agrees that it will not grant or consent to any
Deductions to the Purchased Receivables without promptly notifying Purchaser
thereof in writing, no later than the Settlement Date next occurring after the
granting of such Deduction.

        (f)     Seller agrees that it will provide reasonable assistance to
Purchaser in recovering, repossessing, reclaiming, or procuring the return of
any goods represented by a Purchased Receivable and that it will set aside, mark
with Purchaser’s name, and hold such goods for Purchaser’s account. Seller will
promptly notify Purchaser of any such goods. Seller agrees to allow such goods
to be stored without cost in a reasonably safe and secure location on Seller’s
property and grants Purchaser, Lender, and Underwriter, and their respective
authorized representatives, the right to enter upon its premises at any
reasonable time and upon reasonable notice to inspect or remove such goods;
provided that no such notice shall be required during the existence of an Event
of Default.


ARTICLE VI CONDITIONS OF CLOSING

        Section 6.1         Conditions Precedent.     The parties’ respective
obligations to consummate and perform the transactions contemplated by this
Agreement are subject to the satisfaction or waiver of each of the conditions
precedent that (i) each of the representations and warranties of each of the
parties hereto shall be true and correct on the Closing Date, (ii) each of the
conditions precedent set forth in the Credit Agreement shall have been satisfied
or waived by Lender, and (iii) the Seller shall have delivered the Collateral
Disclosure Certificate in form and substance satisfactory to the Purchaser.


ARTICLE VII INDEMNIFICATION AND RELATED TERMS

        Section 7.1         Seller’s Indemnification Obligations.     Seller
shall be liable to and shall indemnify, defend and hold Purchaser, Lender, and
Underwriter, and their respective officers, directors, employees,
subcontractors, and permitted assigns, harmless from and against any and all
Losses arising from or relating to (i) Seller’s breach of any representation,
warranty or covenant expressly made by Seller hereunder or under any other
Program Document or (ii) Seller’s failure to perform its obligations hereunder.

        Section 7.2         Survival of Indemnification Obligations.    
Seller’s indemnification of Purchaser, Lender, and Underwriter shall survive
Closing and the Program Termination Date.


ARTICLE VIII MISCELLANEOUS

        Section 8.1         Survival of Representations and Warranties.     The
representations and warranties of each party contained in this Agreement or in
any certificates or other instruments delivered pursuant to this Agreement will
survive Closing and the Program Termination Date.

        Section 8.2         Notices.     All notices and other communications by
Purchaser, Seller, or Lender hereunder shall be in writing to the other parties
(and to Lender) and shall be deemed to have been duly given when delivered in
person or to an overnight courier service, receipt requested, or sent via
telecopy transmission, receipt requested or when posted by the United States
registered or certified mail, with postage prepaid, addressed as follows:

To Seller:
Skyworks Solutions, Inc.:
20 Sylvan Road
Woburn, Massachusetts 01801
Attn: Paul E. Vincent
Fax: 781-376-3310
Confirmation: 781-376-3030

In any case, with copies to:

Wachovia Bank, National Association
One South Broad Street
Philadelphia, Pennsylvania 19107
Attn: Alison Price, Structured Trade
         Finance
Fax: 267-321-6600
Confirmation: 267-321-6550

Skyworks Solutions, Inc.
5221 California Avenue
Irvine, California 92612
Attn: Daniel N. Yannuzzi
Fax: 949-231-3206
Confirmation: 949-231-3200 To Purchaser:
Skyworks USA, Inc.
103 Foulk Road, Suite 202
Wilmington, Delaware 19803
Attn: Robert A. Sagedy, Jr.
Fax: 302-652-8667
Confirmation: 302-656-1950



or to such other addresses as a party or Lender may from time to time designate
by notice as provided herein (or which Lender may provide to the parties),
except that notices of change of address shall be effective only upon actual
receipt.

        Section 8.3         Assignment.

(a)  

The rights of any party under this Agreement shall not be assigned or
transferred by any party without the prior written approval of the other party
hereto and Lender; provided, however, that the parties hereto acknowledge and
agree that:


(i)  

Purchaser intends (A) to finance, in part, its purchase of the Purchased
Receivables through extensions of credit from Lender and (B) to insure the
collection of such Purchased Receivables under the Policy;


(ii)  

that Purchaser may assign its rights under this Agreement, each other Program
Document, and the Purchased Receivables to Lender in connection with such
financing; and


(iii)  

to the extent a Purchased Receivable is paid under the Policy, Purchaser may
assign its rights under this Agreement, each other Program Document, and each
Purchased Receivable so paid to Underwriter, to the extent such rights affect,
or are related to, such Purchased Receivables;


(b)  

During the continuation of any Default or Event of Default, Seller agrees that
Lender shall have all the rights (but none of the obligations) of Purchaser
hereunder, to the same extent as Purchaser, and that Seller shall continue to be
bound by the terms of this Agreement as against Lender and Underwriter until the
Program Termination Date.


(c)  

Seller agrees that Lender and Underwriter are third-party beneficiaries to this
Agreement (each to the extent described in this Section 8.3) and shall be
entitled to and have standing to enforce the rights of Purchaser hereunder. Any
attempt by any party to assign or transfer this Agreement contrary to the terms
and conditions of this section shall be null and void.


        Section 8.4         Entire Agreement, Limited Third Party
Beneficiaries.     This Agreement, together with the exhibits attached hereto,
constitutes the entire agreement by the parties and supersedes any other
agreement, whether written or oral, that may have been made or entered into
between Seller and Purchaser (or by any of their respective officers, agents, or
representatives) relating to the matters contemplated herein. Except as
described in Section 8.3 hereof, no other person or entity shall be a third
party beneficiary of this Agreement.

        Section 8.5         Amendments and Waivers.     This Agreement may be
amended, modified, superseded, or canceled, and any of the terms,
representations, warranties or covenants hereof may be waived, only by written
instrument executed by each of the parties or, in the case of a waiver, by the
party waiving compliance, and, in any event with the prior written consent of
Lender and, to the extent such amendment, modification, superseding agreement,
or cancellation relates to the Policy or the administration thereof, or the
satisfaction of any requirements or conditions contained in the Policy,
Underwriter. The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce the same. No waiver by any party of any condition or of
any breach of any term, representation, warranty or covenant under this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be or construed as a further or continuing waiver of any other
condition or of any breach of any such condition of breach or waiver of any
other condition or of any breach of any other term, representation, warranty or
covenant under this Agreement.

        Section 8.6         Expenses.     Seller and Purchaser shall each bear
their respective legal, accounting, and other costs in connection with the
transactions herein and in the other Program Documents.

        Section 8.7         Captions; Counterparts.     The captions in this
Agreement are for convenience only and shall not be considered a part of or
affect the construction or interpretation of any provision of this Agreement.
This Agreement may be executed in two or more counterparts (and by each of the
parties on separate signature pages), each of which shall be an original, but
all of which together shall constitute one and the same instrument.

        Section 8.8         Governing Law.     This Agreement shall be governed
by and construed and interpreted in accordance with the internal laws of the
State of New York, without regard to principles of conflict of laws (other than
Section 5-1401 of the New York General Obligations Laws).

        Section 8.9         Severability.     If any provision of this Agreement
or portion thereof is held invalid, illegal, void or unenforceable by reason of
any rule of law, administrative or judicial provision or public policy, such
provision shall be ineffective only to the extent invalid, illegal, void or
unenforceable, and the remainder of such provision and all other provisions of
this Agreement shall nevertheless remain in full force and effect.

        Section 8.10         WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION.
    EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF THIS AGREEMENT OR ANY OTHER PROGRAM DOCUMENT; (B) SUBMITS TO THE
NONEXCLUSIVE PERSONAL JURISDICTION IN THE STATE COURTS OF THE STATES OF NEW YORK
AND NORTH CAROLINA AND THE UNITED STATES DISTRICT COURTS OF NORTH CAROLINA AND
THE SOUTHERN DISTRICT OF NEW YORK FOR THE ENFORCEMENT OF THIS AGREEMENT AND THE
OTHER PROGRAM DOCUMENTS; (C) WAIVES ANY AND ALL PERSONAL RIGHTS UNDER THE LAW OF
ANY JURISDICTION TO OBJECT ON ANY BASIS (INCLUDING, WITHOUT LIMITATION,
INCONVENIENCE OF FORUM) TO JURISDICTION OR VENUE WITHIN THE STATES AND DISTRICTS
DESCRIBED ABOVE FOR THE PURPOSE OF LITIGATION TO ENFORCE THIS AGREEMENT OR THE
OTHER PROGRAM DOCUMENTS; AND (D) AGREES THAT SERVICE OF PROCESS MAY BE MADE UPON
IT IN THE MANNER PRESCRIBED IN SECTION 8.2. NOTHING HEREIN CONTAINED, HOWEVER,
SHALL PREVENT ANY PARTY FROM BRINGING ANY ACTION OR EXERCISING ANY RIGHTS
AGAINST ANY SECURITY AND AGAINST ANY OTHER PARTY PERSONALLY, AND AGAINST ANY
ASSETS OF SUCH OTHER PARTY, WITHIN ANY OTHER STATE OR JURISDICTION.

[Signatures on following page]




--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, each of Seller and Purchaser have caused this
Receivables Purchase Agreement to be duly executed under seal as of the first
above written.

 PURCHASER

 SKYWORKS USA, INC.      (SEAL)



  By:/s/   Robert A. Sagedy, Jr.                                   
     Name:Robert A. Sagedy, Jr.
     Title:

SELLER

SKYWORKS SOLUTIONS, INC.      (SEAL)

By:/s/  Paul E. Vincent                                          
     Name:Paul E. Vincent
     Title:Chief Financial Officer





--------------------------------------------------------------------------------

EXHIBIT A TO PURCHASE AGREEMENT

BILL OF SALE

Settlement Date: _______________________

THIS BILL OF SALE is made as of the date above written by Skyworks Solutions,
Inc., a corporation organized under the laws of the State of Delaware
(“Seller”), and is delivered pursuant to that certain Receivables Purchase
Agreement dated as of July 15, 2003, by and among Skyworks Solutions, Inc. and
Skyworks USA, Inc. (the “Purchase Agreement”). Unless otherwise defined herein,
capitalized terms used in this Bill of Sale have the meanings given such terms
in the Purchase Agreement and that certain Credit and Security Agreement dated
as of July 15, 2003, by and between Wachovia Bank, National Association, and
Purchaser (as amended, restated, supplemented, or otherwise modified from time
to time, the “Credit Agreement”).

By these presents, and for good and valuable consideration, the receipt of which
is hereby acknowledged, Seller hereby does sell, convey, transfer, assign, and
set over unto Purchaser all of Seller’s right, title, and interest in and to
those of Seller’s Accounts Receivable shown on Exhibit A, attached hereto and
made a part hereof, and all of their respective Related Rights and Property
(each, a “Purchased Receivable” and, collectively, the “Purchased Receivables”),
the sale, conveyance, transfer, assignment, and setting over hereunder being
made under and subject to the Purchase Agreement. Seller hereby represents and
warrants to Purchaser, that:

    (a)    Seller (i) is the true, lawful, and sole owner of the Purchased
Receivables; (ii) has good, absolute, and marketable title to the Purchased
Receivables free of all Liens other than Permitted Encumbrances; and (iii) has
the right to sell, convey, transfer, assign, and set over unto Purchaser each of
the Purchased Receivables without restriction;

    (b)    Each Purchased Receivable qualifies as an “Eligible Receivable” in
every respect, in accordance with the definition of “Eligible Receivable” as set
forth in the Credit Agreement; and

    (c)    Each of the representations and warranties made by Seller in the
Purchase Agreement are true and correct in all material respects on this date,
as if made on this date, and Seller is in material compliance with all the
terms, conditions, and covenants set forth in the Purchase Agreement.

IN WITNESS WHEREOF, Seller has caused its duly authorized Senior Officer to
execute this Bill of Sale, under seal, as of the date first above written.

Skyworks Solutions, Inc., a Delaware Corporation
                                                                                     (SEAL)


By:                                                      

Title:                                                      

